 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDPan American Exterminating Co., Inc.andBuildingService Employees Union,LocalNo. 362,affiliatedwith Service Employees InternationalUnion, AFL-CIO. Case 12-CA-5965-2October 5, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS KENNEDYAND PENELLOOn August 2, 1973, Administrative Law JudgeGeorge L. Powell issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of, the Administrative Law Judge and herebyorders that- Pan American Exterminating Co., Inc.,Miami, Florida, its officers, agents, successors, andassigns, shall take the action set forth in said recom-mended Order.iRespondent excepted only to the broad cease-and-desist Order recom-mended by the Administrative Law Judge As a violation of Sec. 8(a)(3) goesto the very heart of the Act, and in accord with our established practice, weshall adopt the broad Order. SeeDobbs Houses, Inc, A Division of Squibb-Beechnut,Inc,197 NLRB 897DECISION 'STATEMENT OF THE CASEGEORGE L. POWELL, Administrative Law Judge:The issuesin this case are did Respondent:(1) promulgate and main-tain a rule prohibiting employees from carrying on unionorganizing activities in order to defeat the union organiza-tion campaign;and (2)discriminatorily discharge HomeroRico in order to discourage union activities in violation ofSection 8(a)(1) and (3) of theNational LaborRelations Act,herein called theAct (29 U.S.C. § 151,el seq.).For the reasons hereinafter set forth, I find that the Gen-206 NLRB No. 86eralCounsel has established by a preponderance of theevidence that Respondent violated the Act as alleged in thecomplaint.Building Service Employees Union Local No. 362, affili-ated with Service Employees International Union, AFL-CIO, herein called Charging Party or Union, filed a chargewith the National Labor Relations Board, herein calledBoard, on March 14, 1973, against Pan American Extermi-nating Co., Inc., herein called Respondent. This charge re-sulted in a complaint and notice of hearing being issuedMay 9, 1973, on behalf of the General Counsel of the Boardby the Regional Director of Region 12 of the Board allegingviolations of Section 8(a)(1) and (3) of the Act.Respondent denied the essential allegations that it violat-ed the Act.With the General Counsel and the Respondent beingrepresented by counsel, the case was tried before me inCoral Gables, Florida, on June 13, 1973. The parties weregiven full opportunity to present evidence and examine and''cross-examine witnesses. Counsel for General Counsel andRespondent argued the case orally, and a brief was timelyfiled by Respondent on July 6, 1973.Upon the entire record including my observation of thedemeanor of the witnesses, and after due consideration ofthe oral arguments and the brief of Respondent, I make thefollowing:FINDINGS AND CONCLUSIONSIJURISDICTION(a)Respondent is a Florida corporation with a plant lo-cated at Miami, Florida, where it is engaged in the businessof providing exterminating services on a retail and whole-sale basis.(b)During the past 12 months, which period is represen-tative of all times material herein, Respondent has had retailsales in excess of $500,000, and, in the course and conductof its business, has purchased and received goods and mate-rials valued in excess of $9,000' from suppliers who re-ceived those goods and materials from points locatedoutside the State of Florida.I find Respondent is now, and has been at all materialtimes herein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.I find the Union is now, and has been at all material timesherein, a labor organization within the meaning of Section2(5) of the Act.The Respondent stipulated to jurisdiction.'IITHE ALLEGED UNFAIR LABOR PRACTICESHomero Rico, herein called Rico, was employed by Re-spondent for about five months from November 1972 toMarch 9, 1973. Rico was suspended-on Friday, March 9,1973, and discharged on Monday, March 12, 1973. For thepurpose of this case I will refer to March 9, 1973, as the dayiFindings inPan American ExterminatingCo., Inc.,and ServiceEmployeesUnion Local No. 362, affiliated with Service EmployeesInternationalUnion,AFL-CIO,Case 12-RC-4315, May 30, 1973. PAN AMERICAN EXTERMINATING CO.of the discharge as it was the last day of his employment.Rico sprayed insecticide inside homes and buildings ona route of customers.He would report to the Respondent'soffice about 7:30 a.m.prepare his equipment,get any spe-cial instructions and then go on his route.At the end of theday he would return to the office,turn over his.order bookto the supervisor,talk to him about the happenings of theday, and check his book for the next day. No customer orsupervisor or official of Respondent ever complained to himabout his work.Union ActivitiesRico was the instigator of the union activities,was incharge of it and engaged in it.He looked up the Union inthe phone book,called the representative,visited him andobtained union"application cards, authorization cards."This was on January 31,1973. He talked about the unionto "almost everybody," (which would be approximately 40employees)at their homes and on the street.He turned overcards he got back from employees to Business Representa-tive James E. O'Halloran,herein called O'Halloran. Hegave O'Halloran a list containing the names and addressesof all employees,and O'Halloran mailed cards to some ofthe employees.This list had been made up by Respondentand was the Respondent's Christmas card list for 1972 free-ly given out to employees so that they could send Christmascards to each other.A. Respondent's Knowledge of Rico'sUnion ActivityGeorge Alonso,herein called Alonso,an admitted super-visor of the Company,knew of Rico's union activities andhis desires to correct through unionization what Rico toldhim were"injustices."Alonso cautioned him not to talkabout a union for fear of discharge.On Friday,March 2,1973, Sanford Burger,President ofRespondent,spoke to the employees,assembled for thatpurpose in the pest control office,telling them Respondentdidn'tneed a union.He showed them a letter from theUnion with an authorization card and told the employeesthey probably had received a similar letter and card. Thisletter was the type the Union sent employees pointing outto them the advantages of joining a union. Alonso interpret-ed the speech for the non-English-speaking employees.Burger,at one point in the talk, said there were people inthemeeting who probably had union experience, and,pointing to Rico, said Rico probably had had union experi-ence.B. No-Solicitation Notice and Stop SignRico first noticed, on the day of the meeting,a no-solici-tartion notice and a large red stop sign posted in three placeson Respondent's property;i.e.,one in the mechanic shop,one in front of the timeclock,and one in the pest controloffice.The stop sign looked like a traffic stop sign.It said,..stop, think before you sign the union cards becausethey are not telling the truth...."The no-solicitation no-tice said,NO PERSON WILL BE ALLOWED TO CARRY ON UNIONORGANIZING ACTIVITIES ON THE JOB. ANYONEWHO DOES SO AND WHO THEREBY NEGLECTS HIS OWNWORK OR INTERFERES WITH THE WORK OF OTHERSWILL BE SUBJECT TO DISCHARGE.299C. EventsLeadingUp toRico's DischargeBefore Rico washired,he took the routine polygraph testfor all job applications and was hired thereafter.On March7, 1973,Michael May,Respondent's executive vice presi-dent,sent Rico to take another polygraph test.Accordingly,Rico went to the testing office where he protested that hethought he was being tested again because of his unionactivities.No test was given him.He then returned toRespondent'splant and metwithMayand Alonso. Heasked Maywhy he wassent for the second polygraph testand when toldby Maythat he knew nothing about it, Ricotold May andAlonso thathe thought the reason why he wassent was because he had been organizing the union.He toldthem,in effect, if theyhad just sent him for the test todetermine if he was the one responsible for bringing in aunion he could save them the time and expense because hewas the one.May responded that he didn't know why thepolygraph tester refused to test Rico, and commented thathe once had a bad experience with a union he belonged to.On the dayof his discharge,2 dayslater,Rico came towork as usual between 7:30 and 7:45 a.m. He brought withhim two cameras.May saw him with the cameras and askedwhat theywere for. Rico told him he was trying to sell them.Then later on in the morning as Rico was leaving the pestcontrol office to begin his route,Rico stopped to take apicture of the stop sign,which was posted in the pest controloffice.May saw him and told him(in the words of Rico),"I don'twant God damnpictures taken over here."Rico leftthe premises to begin his route.May remembered that therewas another salesman in the room at the time.About 10 a.m. the same day, May phoned Rico at acustomer's addressand toldRico he wanted to talk to him.Rico left his route and reportedtoMay's office. In theoffice;May told Ricohe was suspended while he, May,made an investigation,and for Rico to take any personalproperty he had. MaywentwithRico to the Respondent'scar where Rico removed his personal property. The follow-ing Monday,Rico camebackto the office and asked Mayforhis paycheck- May told himhe was dismissed.No reasonwas given Rico for his discharge until the trial of this case.Respondent's CaseMay testified that after seeing Rico take the picture, hetold him notto do it withoutpermission.AfterRico left onhis routeMay phonedBurger and told Burger that hecaught Rico taking a picture of material on the wall. Maydid not knowthatRico was attempting to take a picture ofthe stop sign at the suggestion'of O'Halloran. May testifiedhe didn't knowwhat Ricowas taking a picture of. BurgertoldMay tosuspend Rico and investigate. May called inRico and suspendedhim. Nofurther investigation wasmade.The othersalesman employee in the pest controlroom was not interviewed,but Maybelieved he was Barkeror Bole. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent's defense is that Rico was fired for causeand not because of his prounion activities. Respondent'sbrief states that"Respondent Did not Violate The NationalLabor Relations Act by Discharging the Employee [Rico] ForDishonesty."The theory of dishonesty on the part of Ricois based upon the above picturetakmg incident plus an inci-dent that occurred in the bookkeeping department some-time in January 1973.The bookkeeping department incident arose when Ricowent there to check on his pay. Alonso had never told himto stay out of bookkeeping and as Rico occasionally-couldnot understand why his pay was for the amount on his checkhe would go to find answers. In the January incident therewas testimony that voices were raised and Burger told Alon-so to quite it down. Alonso told Rico and Rico left thedepartment. Nothing more was said or done.Respondent had a need to keep confidential its customerlists and prices. It sets out this need-in great detail in itshiring contracts with the employees, including Rico, andthere is no doubt about it nor issue concerning it. However,Rico, as well as other employees, has access to this confiden-tial information, carrying much of it with him while heservices his customers. Also much of it is posted on the wallsin bookkeeping and in the pest control office.Respondent takes the position that the incident of Rico'spicturetaking in the pest control office linked to the earlierincident in the bookkeeping department established to itssatisfaction that Rico was dishonest as he was engaged incollecting confidential information to sell to others or, ineffect, to use against the best interests of Respondent.,ConclusionsA discharge for dishonesty or for a belief of dishonestyis a discharge for cause within the meaning of the Act anddoes' not violate the Act. However, I find from the facts ofthis case that Respondent is using "dishonesty" as a pretextfor a discriminatory discharge of Rico to discourage unionactivityamongthe employees. Accordingly, this dischargeviolated Section 8(a)(3) of the Act, and as it interferes with,restrains, and coerces employees in their right to engagefreely in union activities or concerted activities for theirmutual benefit as guaranteed by Section 7 of the Act, Sec-tion 8(a)(1) of the Act is likewise violated. Rico had been asatisfactory employee on his job at all times. He beganorganizing the employees on January 31, 1973, and hisunion activity was known by Alonso, his supervisor. Re-spondent took action on March 2, 1973, against the unioncampaign with a stop sign and a no-solicitation rule andheld a meeting on that day to tell the employees they didn'tneed a union identifying Rico therein as one who probablyhad union experience. Like a kiss of death, this meeting wasfollowed 5 days-later with Respondent's sending Rico foranother lie-detector test (without any given reason) andthen suspending him 2 days after that on the spuriousground that he was taking photographs of confidential in-formation. Rico, of course, was not taking pictures of anyconfidential' information but was takinga picture of the stopsign which was located on the wall opposite from the wallon which the customerslistswere posted. And this couldhave been verified had Respondent wished to ask the otheremployee present. There was nothing posted that Rico didnot have in his possession or could not copy. Respondentdoes not maintain that a picture of the stop sign might alsohave contained, inadvertently, some confidential informa-tion but rather maintains that Rico was taking the picturedishonestly in order to obtain confidential information. Un-der the circumstances, the reason given for the dischargefalls for lack of any support. This gives rise to the inference,based upon Rico's union activity, Respondent's knowledgeand known antiunion feeling, and the timing, that Respon-dent fired Rico because of his union activity. And this :liereason he was discharged in my considered opinion.No-Solicitation RuleStated again, the no-solicitation rule was posted onMarch 2, 1973, during the union organization. This was thefirsttime itwas posted, and it is clear it was posted to stopunion solicitation. The rule read: "No person will be al-lowed to carry on union organizing activities on the job.Anyone who does so and who thereby neglects his ownwork or interferes with the work of others will be subject todischarge." The rule was written in capital letters. As theworking of this rule is identical with the wordingin a rulethe Board has found to be valid in earliercases,the Respon-dent can rely on these interpretations in formulating a validrule and I find no violation of the Act in the rule itself. (SeePepsi-Cola Bottlers of Miami, Inc.,155 NLRB 527, 528 andcasescited therein.)The General Counsel argues that therule isinvalid in thatitwas promulgated for discriminatory purposes.It is wellsettled that management can prevent employees from soli-citing for a union during working hours, providing the banis imposed on a nondiscriminatory basis. There was no rulebefore Rico's organizing campaign and the rule is specifical-ly directed at union activities and to no other activities.Thus solicitation for charities apparentlyis notstopped norare other nonworking activities engaged in by employeesprohibited. Finally, Respondent has not put in any evidenceof necessity for the rule at thetimeitwas posted, that is,evidence that it was posted for a legitimate business pur-pose. Accordingly, it maybe inferred that it was posted onlyto thwart and discourage union organizational activities,thereby becoming illegal and in violation of Section8(a)(1)of the Act.(Pepsi-Cola Bottlers of Miami, Inc.,155 NLRB527, 529.)Upon the foregoing findings and conclusions and uponthe entire record, I make the following:CONCLUSIONS OF LAW1.By promulgating and mairataining a rule prohibitingemployees from carrying on union activities in order todefeat the union organization campaign the Respondentinterfered with, restrained, and coerced its employees in theexercise of their rights under Section 7 of the Act and henceRespondent has engaged in unfair labor practices affectingcommerce within the ,meaning of Sections 8(a)(1) and 2(6)and (7) of the Act.2.By its discriminatory, suspension and discharge of PAN AMERICAN EXTERMINATING CO.301 -Homero Rico as previously found, Respondent had en-gaged in unfair labor practices affecting commerce withinthe meaning of Sections 8(a)(3) and (1) and 2(6) and (7) ofthe Act.,THE REMEDYHaving found that Respondent had engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act, Ishall recommend that it be ordered to ceaseanddesisttherefrom and to take certain affirmative action designed toeffectuate the policies of the Act.Having found that Respondent discharged Homero Ricofor the purpose of discouraging union activity, and in orderto provide a restoration of the situation, as nearly as possi-ble, to that which would have obtained but for the illegaldischarge, I will recommend that Respondent be ordered toreinstate Homero Rico,if not already reinstated,to his for-mer or substantially equivalent position without prejudiceto his seniority or other rights and privileges, discharging,if necessary, anyone hired in his stead, and make him wholefor any loss of earning he may have suffered by the paymentto him ofa sumof money equal to the amount he normallywould have,earned as wages from March 9, 1973, to the dateof an offer of reinstatement,less net earnings during saidperiod, with backpay computed on a quarterly basis in themanner established by the Board in F.W. Woolworth Com-pany,90 NLRB 289, including interest at the rate of 6 per-centper annumto be computed in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.I shall also recommend that Respondent preserve andmake available to the Board, upon request, payroll-and allother records necessary to facilitate determination of theamount due under this Order.In view of the nature of the unfair labor practices com-mitted, I am of the opinion that the commission of similarunfair labor practices may be reasonably anticipated. I shalltherefore recommend that Respondent be ordered to ceaseand desist from infringing in any manner upon the rightsguaranteed its employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law and upon the entire record in the case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing:ORDER2Pan American.ExterminatingCo., Inc.,itsofficers,agents, successors,and assigns, shall:1.Cease and desist from:(a) Promulgating,maintaining,and enforcing an illegalno-solicitation rule.(b)Discharginganyemployeebecause of his union activ-ity for thepurpose of discouraging union or concerted activ-ity protectedby the Act.(c) In any other manner interferingwith,restraining, orcoercing employees in the exercise of their rights to self-organization,to form labor organizations, to join or assistlabor organizations,to bargaincollectivelythrough repre-sentatives of their own choosing,and to engage in othermutual aid or protection.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer immediate reinstatement to Homero Rico to hisformer or substantially equivalent position, without preju-dice to his seniority or other rights, and privileges, discharg-ing, if necessary, any one hired in his stead, and make himwhole in the manner set forth in the section entitled "TheRemedy."(b) Preserve and, upon request, make available to au-thorized agents of the Board, for examination and copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other recordsnecessary or useful in computing the amount of backpaydue or determining compliance with any provision hereof.(c)Post in its plant in Miami, Florida, copies of the at-tached notice marked "Appendix." 3 Copies ofsaid notice,on forms provided by the Regional Director for Region 12,after `being duly signed by Respondent, shall, be posted byit for a period of 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondert to ensure that said notices are not altered,defaced, or covered by any other material. "(d)Notify the Regional Director for Region l2, in writ-ing, within 20 days from the date of this Order, what stepsRespondent had taken to comply herewith.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Orderrberein shall, as provided in Sec 1112.58of the Rules andRegulations,be adopted by the Board and become itsfindings,conclusions,and order,and all objections thereto shall be deemedwaived for all purposes.3In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the NationalLaborRelations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a trial in which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we have violated the law and has ordered usto post this notice.WE WILL NOT maintain or enforce a no solicitationrule made illegal because it discriminates against unionactivities.WE WILL NOT discharge any employee because he en-gaged in union or concerted activity for the purpose ofcollective bargaining or other mutual aid or protection.Since the Board has found that we violated the lawwhen we discharged Homero Rico, WE WILL offer him 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis job back(if not already reinstated),discharging hisreplacement,if necessary,or if such job no longer ex-ists,WE WILL offer him substantially equivalent employ-ment,and WE WILL pay him for any loss of 'pay he mayhave suffered because we discharged him.DatedByWE WILL NOT in any othermanner interferewith, re-strain,or coerceemployees in theexerciseof their rightto self-organization, to form, join, orassist labor orga-nizations,to bargaincollectivelythrough representa-tives of their ownchoosing, and to engage in otherconcerted activitiesfor the purpose of collective bar-gaining orother mutual aid or protection,or to refrainfrom engaging in suchactivities.All our employeesare free tobecome andremain or torefrain from-becoming or remaining membersof any labororganization.PAN AMERICAN EXTERMINATINGCo., INC(Employer)(Representative)(Title)This is an official notice and must,not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board'sOffice,Room 706, Federal Office Build-ing, 500 Zack Street, P.O. Box 3322, Tampa, Florida 33602,Telephone 813-228-7227.